IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 184 MM 2014
                              :
                Respondent    :
                              :
                              :
           v.                 :
                              :
                              :
DAVID LEE KILGUS,             :
                              :
                Petitioner    :


                                      ORDER



PER CURIAM

      AND NOW, this 6th day of January, 2015, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.